Filed by Alpha Beta Netherlands Holding N.V. Pursuant to Rule 425 under the Securities Act of 1933 Subject Companies: NYSE Euronext (Commission File No.001-33392) Deutsche Börse August5, 2011 Excerpt from video message to NYSE Euronext employees from CEO Duncan Niederauer: On the merger front, we are exactly where I would have hoped we would have been when we announced this deal several months ago. Both shareholders, as you know have overwhelmingly approved the deal and the news from late this week was that on the DB side after clearing the 75% threshold in time and on the first deadline we are now able to announce this week that more than 95% of the outstanding shares of DB have tendered in favor of the merger, so a very, very big vote of confidence.
